UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) One North Wacker, 48th Floor Chicago, IL60606 (Address of principal executive offices) (Zip code) Derek Mullins 100 Fillmore Street, Suite 325 Denver, CO80206 (Name and address of agent for service) Registrant's telephone number, including area code:1-312-843-6161 Date of fiscal year end:September 30 Date of reporting period:March 31, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. Destra Preferred and Income Securities Fund Destra Focused Equity Fund Semi-Annual Report March 31, 2015 Table of Contents Shareholder Letter 3 Destra Preferred and Income Securities Fund Discussion of Fund Performance 5 Destra Preferred and Income Securities Fund Portfolio Manager Letter 7 Destra Preferred and Income Securities Fund – Fund Risk Disclosures 10 Destra Focused Equity Fund Discussion of Fund Performance 12 Destra Focused Equity Fund Portfolio Manager Letter 14 Destra Focused Equity Fund – Fund Risk Disclosures 16 Overview of Fund Expenses 18 Portfolio of Investments Destra Preferred and Income Securities Fund 19 Destra Focused Equity Fund 21 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Financial Highlights 26 Notes to Financial Statements 30 Board of Trustees and Officers 34 General Information 39 Not FDIC or Government Insured, No Bank Guarantee, May Lose Value 2 Dear Fellow Shareholders, Thank you for investing in the Destra Preferred and Income Securities Fund and the Destra Focused Equity Fund (the “Funds”). Destra provides investors and their advisors access to specialty-based asset managers with original investment theories. We strive to providemutual fund investors access to investment products with a differentiated point of view, through our Destra Family of Mutual Funds. Destra’s investment products are developed with the goal of helping investors realize their long-term investment objectives. Market Summary For the six months ending March 31, 2015 (the “period surveyed”), US equity markets, as represented by the S&P 500 Index (“S&P 500”), fared well with a total return of 5.93%. Fixed income markets also posted strong returns during this period with the Barclays US Aggregate Bond Index (“Barclays Agg”) generating a total return of 3.43% for the period surveyed. The fourth quarter of 2014 marked the end of the US Federal Reserve’s (the “Fed”) multi-trillion, multi-year asset buying program – more commonly referred to as “Quantitative Easing”. While the Fed reiterated its commitment to maintaining record low interest rates for “a considerable time”, investors interpreted the Fed’s action as a sign that interest rates would increase in the near future and a rather sharp sell-off in US equities ensued during the month of October. While investors were concerned about interest rates increasing, the price of oil continued its precipitous drop which helped to drive down inflation and may have stimulated US consumers through lower gas prices. Ultimately, investors’ concerns about rising interest rates were unfounded as many key interest rates decreased during the period surveyed. The yield on the 10-year US Treasury, a key measure of interest rates, began at 2.52% and ended the period surveyed at 1.94%. The 30-year US Treasury followed a similar path as its yield ended the period surveyed at 2.54% after beginning at 3.22%. Investors’ focus on interest rates during the period surveyed shifted to the continued precipitous fall in the price of oil and its perceived effects (good and bad) on the US economy. On the good side, falling oil prices translate to lower gas prices for consumers which may boost consumer spending in other areas. Straddling the line of good and bad is inflation. Lower oil prices have a tendency to drive down inflation which may, at least temporarily, restrain prices of certain consumer goods; however, too little inflation or deflation is unhealthy for an economy in the long run as businesses and consumers may delay spending in the hopes for lower prices in the future. Now to the bad side of falling oil prices: lower oil and gas revenues for energy firms. This may lead to reduced exploration and production in the US’s shale reserves which would negatively affect job growth in this area since this area has been a very important source of new hiring in recent years. Additionally, reduced capital expenditures by energy companies threaten to weigh on profitability for many related industrial firms. As noted in our previous commentary, most equity bull markets climb a “wall of worry”. At the risk of improper personification, the US equity markets were certainly adept wall climbers during the period surveyed. In the face of a host of negative factors, US equities continued to produce strong returns and both the S&P 500 Index and Dow Jones Industrial Average Index marked new all-time highs. In addition, many interest rate-sensitive fixed income asset classes also posted strong returns as they benefited from falling interest rates. The aforementioned “wall of worry” can often contribute to increased volatility in asset prices which may benefit active managers. Heightened volatility may create more opportunities to buy and sell assets at attractive valuations which may benefit long-term investors in actively-managed products. We believe that our Funds’ investment managers are very well positioned to capitalize on the potential opportunities posed by additional volatility as they each employ thoughtful fundamental analysis and asset selection. Destra Capital We believe that experience sets Destra Capital apart. Destra’s team of investment professionals have decades of knowledge in their areas of expertise. This allows Destra to rise above fleeting market statistics and provides perspective to us when designing our portfolio-enhancing investment strategies and products. By confidently taking the long view, we believe that we build investment strategies that forgo what’s currently in favor for what’s right for long-term investors. 3 We believe our investment managers continue to adhere to their investment strategy and focus on attempting to limit downside risk when markets are down while participating in the upside when markets go up. This report should provide you with information on your Fund’s performance and other insights regarding the Fund’s investment strategy and management. Thank you for the confidence you have placed in us and we can assure you that we will work every day in an effort to earn your confidence. Sincerely, Destra Capital Advisors LLC Index Information S&P 500 Index – a market capitalization weighted index of 500 large companies which have their common stock listed on the NYSE or NASDAQ. Barlcays U.S. Aggregate Index – index that provides a measure of performance of the U.S. investment grade bond markets, which includes investment grade U.S. Government bonds, investment grade corporate bonds, mortgage pass-through securities and asset-backed securities. The securities that comprise the index must be denominated in US dollars and must be fixed rate, nonconvertible and taxable. Dow Jones Industrial Average Index – a price-weighted average of 30 actively traded “blue-chip stocks”, primarily industrials including stocks that trade on the New York Stock Exchange. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. 4 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Preferred and Income Securities Fund Average Annual Total Returns as of March 31, 2015 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 Months 1 year 3 Year of Fund Share Class 6 Months 1 year 3 Year of Fund A at NAV 5.44% 9.52% 8.36% 8.68% C at NAV 5.09% 8.80% 7.59% 8.64% A with Load 0.68% 4.57% 6.73% 7.42% C with Load 4.09% 7.80% 7.59% 8.64% I at NAV 5.61% 10.01% 8.76% 9.04% Preferred Preferred Benchmark 4.95% 10.25% 8.20% 7.77% Benchmark 4.95% 10.25% 8.20% 9.12% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 4.50% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Fund returns include the reinvestment of dividends. The Destra Preferred and Income Securities Fund’s estimated total annual operating expense ratios, gross of any fee waiver or expense reimbursement, were anticipated to be 1.99% for Class A, 3.09% for Class C, and 1.55% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary to keep the Fund’s operating expense ratios from exceeding 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.50% for Class A, 2.25% for Class C, and 1.22% for Class I shares. Without this expense cap, actual returns would be lower. The Preferred Benchmark is calculated as the sum of 50% of the monthly return on the BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index and 50% of the monthly return on the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index. Index returns include investments of any distributions. It is not possible to invest directly in an index. The BofA Merrill Lynch Hybrid Preferred Securities 8% Constrained Index includes taxable, fixed-rate, US dollar denominated investment-grade, preferred securities listed on a US exchange. The BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index includes investment grade fixed rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators. Unlike the portfolio returns, the index returns do not reflect any fees or expenses and do not include the effect of any cash reserves. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 4.50% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 5 DESTRA PREFERRED AND INCOME SECURITIES FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED), CONTINUED As of March 31, 2015 Credit Quality Moody’s Standard & Poor’s Aa3 AA- A1 A+ 1.8% A2 A A3 1.4% A- Baa1 4.3% BBB+ 3.2% Baa2 14.0% BBB 16.3% Baa3 21.1% BBB- 25.7% Ba1 24.2% BB+ 12.0% Ba2 6.4% BB 29.1% Ba3 14.8% BB- 7.7% <Ba 6.7% <BB 2.7% Not Rated 5.8% Not Rated Cash 1.3% Cash 1.3% Top 10 Issuers % of Total Investments Citigroup 5.0% Capital One Financial 4.8% JPMorgan Chase 4.6% Morgan Stanley 4.5% Bank of America Corporation 4.5% HSBC PLC 4.3% Goldman Sachs Group 4.1% Wells Fargo & Company 3.8% MetLife 3.1% First Republic Bank 3.0% Portfolio Characteristics Fund Number of Issues 73 QDI Eligibility 78.1% Geographic Concentration Domestic/International 85%/15% Qualified Dividend Income (QDI) meets specific criteria to be taxed at lower long-term capital gains tax rates rather than at an individual’s ordinary income rate. Holdings, sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. The credit quality breakdowns are based on actual ratings issued by the relevant NRSRO or the NRSRO’s rating of a similar security of the same issuer. The credit quality of the investments in the portfolio does not apply to the stability or safety of the Fund. Credit quality ratings are subject to change and pertain to the underlying holdings of the Fund and not the Fund itself. Portfolio Sector Allocation as of 3/31/15 (% of Total Investments) Security Types as of 3/31/15 (% of Total Investments) 6 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Preferred and Income Securities Fund (the “Fund”) is sub-advised by investment manager Flaherty & Crumrine Incorporated (“Flaherty & Crumrine”). The Fund’s investment objective is to seek total return, with an emphasis on high current income. Flaherty & Crumrine was founded in 1983 and is one of the of the oldest preferred securities managers in the industry. Through the years they have built a proprietary database with information on over 1,500 separate issues of preferred securities. Flaherty & Crumrine then leverages their experience and data base seeking to unlock hidden value, in what they believe is an inefficient preferred securities market. To accomplish this goal, the Fund will, in normal markets, invest at least 80% of its net assets in a portfolio of preferred and income producing securities. The securities in which the Fund may invest include traditional preferred stock, trust preferred securities, hybrid securities, convertible securities, contingent-capital securities, subordinated debt, and senior debt securities of other open-end, closed-end or exchange-traded funds that invest primarily in the same types of securities. The Fund may invest up to 40% of its assets in securities of non-U.S. companies and up to 15% of its assets in common stocks. In addition, under normal market conditions, the Fund invests more than 25% of its total assets in companies principally engaged in financial services. The Fund will principally invest in (i) investment grade quality securities or (ii) below investment grade quality preferred or subordinated securities of companies with investment grade senior debt outstanding, in either case determined at the time of purchase. Securities that are rated below investment grade are commonly referred to as “high yield” or “junk bonds.” However, some of the Fund’s total assets may be invested in securities rated (or issued by companies rated) below investment grade at the time of purchase. Preferred and debt securities of below investment grade quality are regarded as having predominantly speculative characteristics with respect to capacity to pay dividends and interest and repayment of principal. Due to the risks involved in investing in preferred and debt securities of below investment grade quality, an investment in the Fund should be considered speculative. The maturities of preferred and debt securities in which the Fund will invest generally will be longer-term (perpetual, in the case of some preferred securities, and ten years or more for other preferred and debt securities); however, in light of changing market conditions and interest rates, the Fund may also invest in shorter-term securities. The following report is Flaherty & Crumrine’s review of the Fund’s performance over the six months comprising the semi-annual reporting period and outlook for the markets the Fund invests in going forward. How did the Fund perform during the period of October 1, 2014 – March 31, 2015? During the six-months ended March 31, 2015, the Fund’s Class A shares had a total return of 5.44% based on Net Asset Value (“NAV”), the Class I shares had a total return of 5.61% on NAV and the Class C shares had a total return of 5.09% on NAV. During the period surveyed, the Fund’s benchmark (50%/50% blend of the BofA Merrill Lynch 8% Constrained Hybrid Preferred Securities Index and the BofA Merrill Lynch US Capital Securities US Issuers 8% Constrained Index) had a total return of 4.95%. Two important factors to consider when surveying fund returns – first, the returns include reinvestment of all distributions, and second, it is not possible to invest directly in an index. All of the Fund’s share classes have the same investment objective - total return with an emphasis on high current income. Preferred Benchmark is a 50/50 blend of the BofA/ML 8% Constrained Hybrid Preferred Securities Index, a subset of the BofA Merrill Lynch Fixed Rate Preferred Securities IndexSM that contains all subordinated constituents of the fixed rate index with a payment deferral feature and with issuer concentration capped at a maximum of 8% (the fixed-rate index includes investment grade DRD eligible and non- DRD eligible preferred stock and senior debt); and the BofA/ML US Capital Securities US Issuers 8% Constrained Index, a subset of the BofA Merrill Lynch Corporate All Capital Securities IndexSM that contains securities issued by US corporations (the index includes investment grade fixed-rate or fixed-to-floating rate $1,000 par securities that receive some degree of equity credit from the rating agencies or their regulators and with issuer concentration capped at a maximum of 8%). Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. 7 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER (UNAUDITED), CONTINUED Investing Environment By most measures, conditions in the preferred securities market remain healthy. Fundamental credit conditions are stable or improving, with bank loan delinquencies and defaults trending down across almost all loan categories. Income-oriented investors have increasingly turned to the preferred-securities space seeking alternatives to lower-yielding securities. New issue volumes, though less robust than last year, are well above historical norms. We expect preferred issuance to remain elevated throughout 2015, as issuers work toward future regulatory capital requirements and take advantage of low interest rates to reduce overall capital expense. We continue to be constructive on the preferred market, as demand shows little sign of abating. Portfolio Activity & Attribution The portfolio’s outperformance of the benchmark during the past 6 months was due in large part to its overweight to retail structured, fixed-to-float preferreds. Strong demand from retail investors over the past year has propelled retail preferreds to better returns than their institutionally-structured counterparts. Most retail preferreds have fixed-rate coupons, so the fixed-to-float portion of the retail preferred market is relatively small. However, this small sector of the retail market has done especially well over the past few months. Retail structured fixed-to-float preferreds issued by Goldman Sachs, Fifth Third Bancorp and Morgan Stanley were the top three contributors to the Fund’s outperformance over the past 6 months and all three are significant holdings of the Fund. As mentioned in previous reports, an important continuing trend in the preferred market is the shift from fixed-rate to “fixed-to-float” securities. Because the dividend rate of these issues is ultimately based upon a formula (set at issuance), their prices are less sensitive to changes in longer-term interest rates, including during the initial fixed rate period of five to ten years. If longer-term interest rates begin to rise, as we expect they will eventually, these securities should outperform issues with fixed-for-life coupons, all other things being equal. Given a historically low interest rate environment and attractive spreads on fixed-to-float issues, these types of preferred securities are well positioned for the future. As of March 31st, the portfolio’s exposure to fixed-to-float preferreds was 51%, up from 35% a year ago. Perspective & Outlook As signs of slowing growth and weak inflation abroad have caused interest rates to fall, more investors have turned their attention to the attractive yield and good credit quality offered by preferred securities. Although ratings on preferred securities have trended down since the financial crisis and don’t reflect an improved credit picture, we think the rating agencies are behind the curve. Due largely to stricter regulation, credit metrics of U.S. financial institutions have improved dramatically since the financial crisis, resulting in a significantly better-capitalized and less-risky financial system than existed previously. Results of the Federal Reserve’s 2015 annual review of major U.S. banks, released in March, reveal that banks today have capital levels that are more than twice as high as they were before the financial crisis. From a preferred investor’s perspective, this means more common equity capital supporting bank preferreds, in addition to banks holding fewer risky assets. Given that about two-thirds of the preferred market is comprised of banks and finance companies, improvements in bank capital requirements and regulatory oversight has significantly enhanced the overall credit profile of the preferred market. That being said, some bank companies will always be stronger than others and we’ll continue to do our homework to pick the best ones. Although modestly higher U.S. Treasury yields will at some point be a headwind to prices of preferred securities, existing spreads can at least partly absorb higher rates. We think there are two reasons that preferred spreads to Treasuries could narrow and support preferred prices even if Treasury yields increase. First, credit conditions in the U.S. are stable to improving even as financial companies are still building common equity capital and should see improved earnings. We believe this implies narrower yield spreads on (credit-sensitive) preferred securities, especially bank preferreds. 8 DESTRA PREFERRED AND INCOME SECURITIES FUND DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO MANAGER LETTER (UNAUDITED), CONTINUED Second, investors should remain on a global hunt for yield. Foreign central banks have continued to loosen monetary policy in response to slowing growth. Easier monetary policy overseas and a global hunt for yield are likely to exert continued downward pressure on interest rates globally. We also note that the yield and modest duration of fixed-to-floating-rate preferred securities provide a sizable cushion against higher rates. A moderate-growth and low-inflation economic environment is favorable for preferred securities – which continue to be one of the few pockets of both high yield and good credit quality available today. 9 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-adviser’s beliefs concerning futures operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Preferred and Income Securities Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Active Management Risk—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Concentration Risk—The Fund intends to invest 25% or more of its total assets in securities of financial services companies. This policy makes the Fund more susceptible to adverse economic or regulatory occurrences affecting financial services companies. Convertible Securities Risk—The market value of a convertible security often performs like that of a regular debt security; that is, if market interest rates rise, the value of a convertible security usually falls. In addition, convertible securities are subject to the risk that the issuer will not be able to pay interest or dividends when due, and their market value may change based on changes in the issuer’s credit rating or the market’s perception of the issuer’s creditworthiness. Since it derives a portion of its value from the common stock into which it may be converted, a convertible security is also subject to the same types of market and issuer risks that apply to the underlying common stock. Credit Risk—Credit risk is the risk that an issuer of a security will be unable or unwilling to make dividend, interest and principal payments when due and the related risk that the value of a security may decline because of concerns about the issuer’s ability to make such payments. Credit risk may be heightened for the Fund because the Fund may invest in “high yield” or “high risk” securities; such securities, while generally offering higher yields than investment grade securities with similar maturities, involve greater risks, including the possibility of default or bankruptcy, and are regarded as predominantly speculative with respect to the issuer’s capacity to pay dividends and interest and repay principal. Currency Risk—Since a portion of the Fund’s assets may be invested in securities denominated foreign currencies, changes in currency exchange rates may adversely affect the Fund’s NAV, the value of dividends and income earned, and gains and losses realized on the sale of securities. Financial Services Companies Risk—The Fund invests in financial services companies, which may include banks, thrifts, brokerage firms, broker/dealers, investment banks, finance companies and companies involved in the insurance industry. These companies are especially subject to the adverse effects of economic recession, currency exchange rates, government regulation, decreases in the availability of capital, volatile interest rates, portfolio concentrations in geographic markets and in commercial and residential real estate loans, and competition from new entrants in their fields of business. Foreign Investment Risk—Because the Fund can invest its assets in foreign instruments, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. Foreign markets may be smaller, less liquid and more volatile than the major markets in the United States, and as a result, Fund share values may be more volatile. Trading in foreign markets typically involves higher expense than trading in the United States. The Fund may have difficulties enforcing its legal or contractual rights in a foreign country. In addition, the European financial markets have recently experienced volatility and adverse trends due to concerns about economic 10 DESTRA PREFERRED AND INCOME SECURITIES FUND FUND RISK DISCLOSURES – DESTRA PREFERRED AND INCOME SECURITIES FUND (UNAUDITED), CONTINUED downturns in, or rising government debt levels of several European countries. These events may spread to other countries in Europe, including countries that do not use the Euro. These events may affect the value and liquidity of certain of the Fund’s investments. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the annual fund operating expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s annual fund operating expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. High Yield Securities Risk—High yield securities generally are less liquid, have more volatile prices, and have greater credit risk than investment grade securities. Income Risk—The income earned from the Fund’s portfolio may decline because of falling market interest rates. This can result when the Fund invests the proceeds from new share sales, or from matured or called preferred or debt securities, at market interest rates that are below the portfolio’s current earnings rate. Interest Rate Risk—If interest rates rise, in particular, if long-term interest rates rise, the prices of fixed-rate securities held by the Fund will fall. Investment Companies Risk—As with other investments, investments in other investment companies are subject to market and selection risk. In addition, if the Fund acquires shares of investment companies, including ones affiliated with the Fund, shareholders bear both their proportionate share of expenses in the Fund (including management and advisory fees) and, indirectly, the expenses of the investment companies. To the extent the Fund is held by an affiliated fund, the ability of the Fund itself to hold other investment companies may be limited. Liquidity Risk—This Fund, like all open-end funds, is limited to investing up to 15% of its net assets in illiquid securities. From time to time, certain securities held by the Fund may have limited marketability and may be difficult to sell at favorable times or prices. It is possible that certain securities held by the Fund will not be able to be sold in sufficient amounts or in a sufficiently timely manner to raise the cash necessary to meet any potentially large redemption requests by fund shareholders. Market Risk—Market risk is the risk that a particular security owned by the Fund or shares of the Fund in general may fall in value. Securities are subject to market fluctuations caused by such factors as economic, political, regulatory or market developments, changes in interest rates and perceived trends in securities prices. Overall securities values could decline generally or could underperform other investments. Non-Diversification/Limited Holdings Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities. Furthermore, because the Fund has a relatively small number of issuers, the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Preferred Security Risk—Preferred and other subordinated securities rank lower than bonds and other debt instruments in a company’s capital structure and therefore will be subject to greater credit risk than those debt instruments. Distributions on some types of these securities may also be skipped or deferred by issuers without causing a default. Finally, some of these securities typically have special redemption rights that allow the issuer to redeem the security at par earlier than scheduled. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 11 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED) Destra Focused Equity Fund’s Average Annual Total Returns as of March 31, 2015 Inception Date: April 12, 2011 Inception Date: November 1, 2011 Life Life Share Class 6 Months 1 year 3 Year of Fund Share Class 6 Months 1 year 3 Year of Fund A at NAV 10.56% 19.68% 14.13% 14.29% C at NAV 10.19% 18.85% 13.28% 15.55% A with Load 4.21% 12.77% 11.89% 12.59% C with Load 9.19% 17.85% 13.28% 15.55% I at NAV 10.76% 20.11% 14.51% 14.68% S&P 500 Index 5.93% 12.74% 16.11% 14.53% S&P 500 Index 5.93% 12.74% 16.11% 18.32% Performance shown is historical and may not be indicative of future returns. Investment returns and principal value will vary, and shares may be worth more or less at redemption than at original purchase. Performance shown is as of the date indicated, and current performance may be lower or higher than the performance data quoted. To obtain performance as of the most recent month-end, please visit www.destracapital.com or call 877.855.3434. Fund performance in the table above does not reflect the deduction of taxes a shareholder would pay on distributions or the redemption of shares. Class A shares have a maximum sales charge of 5.75% and a 12b-1 fee of .25%. Class C shares have a maximum deferred sales charge of 1.00% and a 12b-1 fee of 1.00%. The Fund’s total returns would have been lower if certain expenses had not been waived or reimbursed by the investment adviser. Fund returns include the reinvestment of distributions. The Destra Focused Equity Fund’s estimated total annual operating expense ratios, gross of any fee waiver or expense reimbursement, were anticipated to be 1.90% for Class A, 3.45% for Class C, and 1.54% for Class I shares. There is a voluntary fee waiver currently in place for this Fund through February 1, 2022, to the extent necessary to keep the Fund’s operating expense ratios from exceeding 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares of average net assets per year. Some expenses fall outside of this cap and actual expenses may be higher than 1.60% for Class A, 2.35% for Class C, and 1.32% for Class I shares. Without this expense cap, actual returns would be lower. S&P 500 Index – a capitalization weighted index of approximately 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Growth of $10,000 Investment Since Inception At Offering Price The chart above represents historical performance of a hypothetical investment of $10,000 over the life of the Fund. Class A Shares have a maximum sales charge of 5.75% imposed on purchases. Indexes are unmanaged and do not take into account fees, expenses or other costs. Past performance does not guarantee future results. The hypothetical example does not represent the returns of any particular investment. 12 DESTRA FOCUSED EQUITY FUND DISCUSSION OF FUND PERFORMANCE (UNAUDITED), CONTINUED As of March 31, 2015 Top 10 Holdings as of 3/31/15 % of Total Investments HCA Holdings, Inc. 5.2% Nike, Inc. - Class B 5.1% Biogen, Inc. 5.0% QUALCOMM, Inc. 5.0% Michael Kors Holdings Ltd. 5.0% Express Scripts Holding Co. 5.0% EMC Corp. 4.9% The TJX Cos., Inc. 4.9% Adobe Systems, Inc. 4.9% Apple, Inc. 4.9% Portfolio Characteristics Fund Index Number of Holdings 20 Average Market Cap $116.6 bil $38.3 bil Price to Earnings Ratio 20.8x 18.3x Price to Book Ratio 5.7x 5.3x Holdings, sectors and security types are subject to change without notice. There is no assurance that the investment process will lead to successful investing. Glossary Number of Holdings: The total number of individual securities held by the Fund or covered in the index. Price to Earnings Ratio: A valuation ratio of current share price compared to its per-share operating earnings over the previous four quarters. Average Market Capitalization: The average of market capitalization (market price multiplied by the number of shares outstanding) of the stocks in the portfolio. Price to Book: A ratio used to compare a stock’s market value to its book value. It is calculated by dividing the current closing price of the stock by the latest quarter’s book value per share. Portfolio Sector Allocation as of 3/31/15 (% of Total Investments) 13 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER (UNAUDITED) Fund Snapshot The Destra Focused Equity Fund (the “Fund”) is sub-advised by the investment manager WestEnd Advisors (“WestEnd”). The Fund’s investment objective is to seek long-term capital appreciation. Under normal market conditions, the Fund invests primarily (at least 80% of net assets, plus the amount of any borrowings for investment purposes) in equity securities. The Fund’s investment manager, WestEnd, believes that sector and industry performance is correlated with particular stages of the business cycle. The manager selects sectors they believe will experience economic tailwinds, and avoids sectors they see as untimely. Through this process, they target high-quality, market-leading companies within the favored sectors. The following report is their review of the Fund’s performance over the six months comprising the semiannual reporting period and an outlook for the markets the Fund invests in going forward. How did the Fund perform during the period of October 1, 2014 – March 31, 2015? During the six-month period ended March 31, 2015, the Fund’s Class A shares produced a total return of 10.56% based on Net Asset Value (“NAV”), the Class I shares produced a total return of 10.76% on NAV and the Class C shares produced a total return of 10.19% on NAV. During the period surveyed, the Fund’s benchmark, the S&P 500 Index¹, produced a total return of 5.93%. ¹S&P 500 Index is a capitalization-weighted index of 500 stocks. Indexes are unmanaged, do not reflect the deduction of fees or expenses and are not available for direct investment. Investing Environment WestEnd has believed for some time that a strong dollar could weigh on the price of dollar denominated commodities and, together with modest global growth, create headwinds for the most economically sensitive sectors of the S&P 500 Index. That played out in the six months ended March 31, 2015. The S&P 500’s Energy Sector, which was down 13.26% for the period, was the worst performing sector in the Index. The Materials Sector was the third worst performing sector for the six months ended March 31, 2015, down 0.82%. Nevertheless, U.S. stock markets touched new highs in the first quarter of 2015 as economic growth was healthy, but unexciting. The Health Care Sector and the Consumer Discretionary Sector led the S&P 500 for the six months ended March 31, 2015. WestEnd Advisors continues to believe the economy is in a slow-to-moderate economic growth environment. This analysis leads WestEnd to favor Consumer Discretionary, Consumer Staples, Health Care and Information Technology companies. Portfolio Activity & Attribution There were no sector allocation shifts nor any stocks added or removed during the six month period ended March 31, 2015. The largest contributor to the absolute performance of the Fund over the six month period was its overweight of the Health Care Sector which was the best performing sector in the S&P 500 for the six months ended March 31, 2015. The largest contributor to relative performance of the Fund, was the overweight of the Consumer Staples Sector which was the third best performing sector in the S&P 500 for the six month period. CVS Health Corp. (4.70% of Net Assets) was the best performing stock in the Fund for the period ended March 31, 2015. The avoidance of the Energy Sector in the Fund also contributed to relative performance. The Fund had a zero percent allocation to Energy, which was the worst performing Sector in the S&P 500 Index over the six month period. The largest negative contributor to the relative performance of the Fund for the six months ended March 31, 2015 was the overweight to the Information Technology Sector. EMC Corp. (4.90% of Net Assets) was the worst performing stock in the Fund for the six month period. WestEnd Advisors continues to believe that this stock and the Fund’s other Information Technology Sector stocks will outperform in the slow-to-moderate economic growth environment ahead, and the Fund remains overweight this sector. 14 DESTRA FOCUSED EQUITY FUND DESTRA FOCUSED EQUITY FUND PORTFOLIO MANAGER LETTER (UNAUDITED), CONTINUED Perspective & Outlook U.S. real GDP growth has been in a tight range of 2.2% to 2.4% over the last three years. WestEnd Advisors expects that same moderate level of growth to continue. Despite this anticipated steady growth, S&P 500 profit growth is on track to turn negative in the first half of 2015 before rebounding slightly later in the year. WestEnd Advisors does not see a uniform down turn in earnings across all sectors, however. In fact, WestEnd believes Consumer Discretionary companies and Health Care companies will produce better than 10% earnings growth in 2015, even as Energy Sector earnings will likely fall by more than 50% and Materials Sector should show negative earnings growth this year. Economically sensitive sectors like Energy, Materials and Industrials continue to face headwinds in a slow-growth environment in which a strong dollar applies downward pressure on commodity prices and non-U.S. earnings. WestEnd also sees several less economically sensitive sectors, Utilities and Telecom, as unappealing. The combination of elevated valuations for companies in these sectors and complacency among investors about the prospect of higher long-term interest rates warrants avoiding allocations to the Utilities and Telecom sectors. At the same time, there are areas of economic strength which can drive outsized earnings growth. Companies in the Consumer Discretionary Sector should benefit from a pickup in consumer spending driven by improved consumer fundamentals, while many Health Care companies should be able to translate more profitable patients and new product introductions into better-than-market earnings growth. Similarly, Information Technology companies are well positioned to benefit from continued healthy business investment directed to technology. 15 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND (UNAUDITED) This document may contain forward-looking statements representing Destra’s, the portfolio managers’ or sub-adviser’s beliefs concerning future operations, strategies, financial results or other developments. Investors are cautioned that such forward-looking statements involve risks and uncertainties. Because these forward-looking statements are based on estimates and assumptions that are subject to significant business, economic and competitive uncertainties, many of which are beyond Destra’s, the portfolio managers’ or sub-adviser’s control or are subject to change, actual results could be materially different. There is no guarantee that such forward-looking statements will come to pass. Some important risks of the Destra Focused Equity Fund are: PRINCIPAL RISKS Risk is inherent in all investing. The value of your investment in the Fund, as well as the amount of return you receive on your investment, may fluctuate significantly from day to day and over time. You may lose part or all of your investment in the Fund or your investment may not perform as well as other similar investments. The following is a summary description of certain risks of investing in the Fund. Active Management Risk—The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the Fund’s sub-adviser to develop and effectively implement strategies that achieve the Fund’s investment objective. Subjective decisions made by the investment sub-adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. Consumer Discretionary Companies Risk—Consumer discretionary companies manufacture products and provide discretionary services directly to the consumer, and the success of these companies is tied closely to the performance of the overall domestic and international economy, interest rates, competition and consumer confidence. The success of this sector depends heavily on disposable household income and consumer spending. Changes in demographics and consumer tastes can also affect the demand for, and success of, consumer discretionary products in the marketplace. Consumer Staples Companies Risk—Consumer staples companies may be affected by the permissibility of using various product components and production methods, marketing campaigns and other factors affecting consumer demand. Tobacco companies, in particular, may be adversely affected by new laws, regulations and litigation. Consumer staples companies may also be adversely affected by changes or trends in commodity prices, which may be influenced or characterized by unpredictable factors. Equity Securities Risk—Stock markets are volatile. The price of equity securities fluctuates based on changes in a company’s financial condition and overall market and economic conditions. General Fund Investing Risks—The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objective. In general, the annual fund operating expenses expressed as a percentage of the Fund’s average daily net assets will change as Fund assets increase and decrease, and the Fund’s annual fund operating expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objective. Investors in the Fund should have long-term investment perspective and be able to tolerate potentially sharp declines in value. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. Health Care Companies Risk—The Fund invests in health care companies, including those that are involved in medical services or health care, including biotechnology research and production, drugs and pharmaceuticals and health care facilities and services, and are subject to extensive competition, generic drug sales or the loss of patent protection, product liability litigation and increased government regulation. Research and development costs of bringing new drugs to market are substantial, and there is no guarantee that a product will ever come to market. Health care facility operators may be affected by the demand for services, efforts by government or insurers to limit rates, restriction of government financial assistance and competition from other providers. The Affordable Care Act of 2010 brought 16 DESTRA FOCUSED EQUITY FUND FUND RISK DISCLOSURES – DESTRA FOCUSED EQUITY FUND (UNAUDITED), CONTINUED comprehensive changes to the health care industry, especially with respect to health care insurance companies. Although the full impact of the law and the related regulations has yet to be experienced by health care companies, it could create additional expenses and burdens on the health care companies. Information Technology Companies Risk—Information technology companies are generally subject to the risks of rapidly changing technologies, short product life cycles, fierce competition, aggressive pricing and reduced profit margins, loss of patent, copyright and trademark protections, cyclical market patterns, evolving industry standards and frequent new product introductions. Information technology companies may be smaller and less experienced companies, with limited product lines, markets or financial resources and fewer experienced management or marketing personnel. Information technology company stocks, particularly those involved with the Internet, have experienced extreme price and volume fluctuations that often have been unrelated to their operating performance. Investment Strategy Risk—The Fund invests in common stocks of companies that the sub-adviser believes will perform well in certain phases of the business cycle. The sub-adviser’s investment approach may be out of favor at times, causing the Fund to underperform funds that also seek capital appreciation but use different approaches to the stock selection and portfolio construction process. Market Risk—Market risk is the risk that a particular security owned by the Fund or shares of the Fund in general may fall in value. Securities are subject to market fluctuations caused by such factors as economic, political, regulatory or market developments, changes in interest rates and perceived trends in securities prices. Overall securities values could decline generally or could underperform other investments. Non-Diversification/Limited Holdings Risk—The Fund is non-diversified, which means that it may invest in the securities of fewer issuers than a diversified fund. As a result, it may be more susceptible to a single adverse economic or regulatory occurrence affecting one or more of these issuers, may experience increased volatility and may be highly concentrated in certain securities. Furthermore, because the Fund has a relatively small number of issuers, the Fund has greater susceptibility to adverse developments in one issuer or group of issuers. Sector Focus Risk—The Fund will typically focus its investments on companies within particular economic sectors. To the extent that it does so, developments affecting companies in those sectors will have a magnified effect on the Fund’s NAV and total return. Investors should consider the investment objective and policies, risk considerations, charges and ongoing expenses of an investment carefully before investing. The prospectus contains this and other information relevant to an investment in the Fund. Please read the prospectus carefully before investing. To obtain a prospectus, please contact your investment representative or Destra Capital Investments LLC at 877-855-3434 or access our website at destracapital.com. 17 OVERVIEW OF FUND EXPENSES AS OF MARCH 31, 2015 (UNAUDITED) As a shareholder of the Destra Investment Trust II, you incur advisory fees and other Fund expenses. The expense examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period as indicated below. Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period 10/1/14 to 3/31/15” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed annual rate of return of 5% before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid during the period. You may use this information to compare the ongoing cost of investing in a Fund and other funds by comparing this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or contingent deferred sales charges. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Annualized Ratios Expense Expenses Beginning Ending During the Paid During Account Account Period the Period Value Value 10/1/14 10/1/14 to 10/1/14 3/31/15 to 3/31/15 3/31/15† Destra Preferred and Income Securities Fund Class A Actual 1.50% Hypothetical (5% return before expenses) 1.50% Destra Preferred and Income Securities Fund Class C Actual 2.25% Hypothetical (5% return before expenses) 2.25% Destra Preferred and Income Securities Fund Class I Actual 1.22% Hypothetical (5% return before expenses) 1.22% Destra Focused Equity Fund Class A Actual 1.60% Hypothetical (5% return before expenses) 1.60% Destra Focused Equity Fund Class C Actual 2.35% Hypothetical (5% return before expenses) 2.35% Destra Focused Equity Fund Class I Actual 1.32% Hypothetical (5% return before expenses) 1.32% † Expenses are calculated using the Fund’s annualized expense ratio, which includes waived fees or reimbursed expenses, multiplied by the averageaccount value for the period, multiplied by 182/365 (to reflect the six-month period). 18 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS March 31, 2015 (unaudited) Number of Moody’s Shares Ratings Fair Value Long-Term Investments – 98.5% Preferred Securities - 75.4% Banks - 47.7% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 $ 1,132,749 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.700%, Series D (a) Ba1 Citigroup, Inc., PFD 6.875%, Series K (a) Ba3 7.125%, Series J (a) Ba3 City National Corp., PFD 5.500%, Series C (a) Baa3 CoBank ACB, PFD 6.250%, Series F (a) BBB+(b) Fifth Third Bancorp, PFD 6.625%, Series I (a) Ba1 First Horizon National Corp., PFD 6.200%, Series A (a) Ba3 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) B1 First Republic Bank, PFD 6.200%, Series B (a) Baa3 6.700%, Series A (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950%, Series I (a) Ba2 6.375%, Series K (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 HSBC USA, Inc., PFD 6.500%, Series H (a) Baa2 ING Groep NV, PFD 7.050% (a) Ba1 PFD 7.200% (a) Ba1 PFD 7.375% (a) Ba1 JPMorgan Chase & Co., PFD 6.700%, Series T (a) Ba1 Morgan Stanley, PFD 6.875%, Series F (a) Ba3 Regions Financial Corp., PFD 6.375%, Series B (a) B1 Royal Bank of Scotland Group PLC, PFD 6.400%, Series M (a) B2 6.750%, Series Q (a) B2 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 US Bancorp, PFD 6.500%, Series F (a) Baa1 Webster Financial Corp., PFD 6.400%, Series E (a) Ba1 Wells Fargo & Co., PFD 6.625%, Series R (a) Baa3 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 6.300%, Series G (a) BB- (b) 6.950% 09/15/28 BB+ (b) 7.900%, Series F (a) BB- (b) Diversified Financials - 5.0% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB+(b) Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba3 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Insurance - 13.1% Allstate Corp. (The), PFD 6.625%, Series E (a) Baa3 Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Aspen Insurance Holdings Ltd., PFD 5.950% (a) Ba1 PFD 7.250% (a) Ba1 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BBB- (b) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Ba1 PFD 7.750%, Series A (a) Ba1 Hartford Financial Services Group, Inc. (The), PFD 7.875% 04/15/42 Ba1 PartnerRe Ltd., PFD 5.875%, Series F (a) Baa2 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 6.518%, Series B (a) Ba1 WR Berkley Corp., PFD 5.625% 04/30/53 Baa3 Real Estate - 6.5% CubeSmart, PFD 7.750%, Series A (a) Baa3 Equity Commonwealth, PFD 7.250%, Series E (a) Ba1 National Retail Properties, Inc., PFD 6.625%, Series D (a) Baa2 PS Business Parks, Inc., PFD 5.750%, Series U (a) Baa2 6.000%, Series T (a) Baa2 6.875%, Series R (a) Baa2 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 Regency Centers Corp., PFD 6.625%, Series 6 (a) Baa3 Utilities - 3.1% Entergy Louisiana LLC, PFD 6.950% (a) Baa3 Integrys Energy Group, Inc., PFD 6.000% 08/01/73 Baa1 The accompanying notes are an integral part of these financial statements. 19 DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED March 31, 2015 (unaudited) Number of Shares/ Moody’s Par Value Ratings Fair Value Utilities (continued) Southern California Edison Co., PFD 6.500%, Series D (a) Baa1 $ 423,750 Total Preferred Securities (Cost $37,433,603) Capital Securities - 23.1% Banks - 12.3% Bank of America Corp. 6.500%, Series Z (a) Ba3 JPMorgan Chase & Co. 7.900%, Series 1 (a) Ba1 M&T Bank Corp. 6.450%, Series E (a) Baa3 PNC Financial Services Group, Inc. (The) 6.750%, Series O (a) Baa3 Wells Fargo & Co. 5.875%, Series U (a) Baa3 Diversified Financials - 3.0% Charles Schwab Corp. (The) 7.000%, Series A (a) Baa2 General Electric Capital Corp. 7.125%, Series A (a) Baa1 Insurance - 7.1% AXA SA 8.600% 12/15/30 A3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 Liberty Mutual Group, Inc., 144A 10.750% 06/15/58 Baa3 MetLife, Inc. 10.750% 08/01/39 Baa2 Prudential Financial, Inc. 5.625% 06/15/43 Baa2 Utilities - 0.7% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Ba1 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa2 Total Capital Securities (Cost $11,274,533) Total Long-Term Investments - 98.5% (Cost $48,708,136) Money Market Mutual Funds - 1.3% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.01% (c) (Cost $673,987) Total Investments - 99.8% (Cost $49,382,123) Other Assets in excess of Liabilities - 0.2% Net Assets - 100% % of Summary by Country Fair Value Net Assets Bermuda 6.6% France Germany Netherlands United Kingdom United States Total Investments Other Assets less Liabilities Net Assets 100.0% LLC – Limited Liability Corporation NV – Publicly Traded Company PFD – Preferred Security PLC – Public Limited Company SA – Corporation 144A –Security was purchased pursuant to Rule 144A under theSecurity Act of 1993 and may not be resold subject tothat rule except to qualified institutional buyers. Unlessotherwise noted, 144A securities are deemed to be liquid. (a)–Perpetual Security. (b)–Standard & Poor’s Rating. (c)–Interest rate shown reflects 1 day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 20 DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS† March 31, 2015 (unaudited) Number of Shares Description Fair Value Common Stocks - 97.3% Consumer Durables & Apparel - 10.1% Michael Kors Holdings Ltd.* $ 3,823,691 NIKE, Inc. - Class B Food & Staples Retailing - 9.6% Costco Wholesale Corp CVS Health Corp Health Care Equipment & Services - 10.1% Express Scripts Holding Co.* HCA Holdings, Inc.* Household & Personal Products - 4.8% The Estee Lauder Cos., Inc. - Class A Media - 9.3% Comcast Corp. - Class A The Walt Disney Co Pharmaceuticals, Biotechnology & Life Sciences - 14.4% Biogen, Inc.* Celgene Corp.* Gilead Sciences, Inc.* Retailing - 9.7% Nordstrom, Inc The TJX Cos., Inc Software & Services - 14.5% Adobe Systems, Inc.* eBay, Inc.* Oracle Corp Technology Hardware & Equipment - 14.8% Apple, Inc EMC Corp QUALCOMM, Inc Total Common Stocks (Cost $53,998,687) Money Market Mutual Funds - 2.4% Fidelity Institutional Money Market Prime Money Market Portfolio - Institutional CL, 0.01% (a) (Cost $1,847,871) Total Investments - 99.7% (Cost $55,846,558) Other Assets in excess of Liabilities - 0.3% Net Assets - 100.0% $ 76,932,622 % of Summary by Country Fair Value Net Assets United States 99.7% Total Investments Other Assets less Liabilities Net Assets 100.0% † Industry classifications used in this report are generallyaccording to the Global Industry Classification Standard, whichwas developed by and is the exclusive property and a servicemark of MSCI Inc. and Standard and Poor’s. * Non-income producing security. (a) Interest rate shown reflects 1 day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 21 STATEMENTS OF ASSETS AND LIABILITIES MARCH 31, 2015 (UNAUDITED) Destra Preferred Destra and Income Focused Securities Equity Fund Fund Assets Investments: Investments at cost $ $ Net unrealized appreciation Total investments at value Receivables: Dividends and interest Capital shares sold Due from Advisor Prepaid expenses Total assets Liabilities Payables: Capital shares redeemed Due to Advisor Blue Sky fees Legal fees Trustees’ fees Audit fees Distribution payable — Other expenses and liabilities Total liabilities Net Assets $ $ Composition of Net Assets Paid-in capital ($0.001 par value common stock) $ $ Undistributed net investment income (loss) ) Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net Assets $ $ Net Assets Class A $ $ Class C $ $ Class I $ $ Shares Outstanding Class A Class C Class I Net Asset Value Per Share Class A $ $ Maximum Offering Price Per Share $ $ Class C $ $ Class I $ $ The accompanying notes are an integral part of these financial statements. 22 STATEMENTS OF OPERATIONS FOR THE SIX MONTHS ENDED MARCH 31, 2015 (UNAUDITED) Destra Preferred Destra and Income Focused Securities Equity Fund Fund Investment Income Dividends $ $ Interest income — Total Investment Income Expenses Advisory fees Transfer agent fees Administration and accounting fees Legal fees Distribution fees Class A Distribution fees Class C Shareholder service fees Trustees’ fees and expenses Blue Sky Class A Blue Sky Class C Blue Sky Class I Audit fees Insurance fees Shareholder reporting fees Custody fees Other expenses Total expenses Less: expense waivers and reimbursements ) ) Net expenses Net Investment Income (Loss) $ $ ) Realized and Unrealized Gain (Loss) Net realized gain on investments in securities Net change in unrealized appreciation on investments in securities Net realized and unrealized gain on investments in securities Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 23 STATEMENTS OF CHANGES IN NET ASSETS Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the Six Months For the Six Months For the Ended year Ended year March 31, ended March 31, ended September 30, September 30, (Unaudited) (Unaudited) Increase in Net Assets Resulting from Operations Net investment income (loss) $ $ $ ) $ ) Net realized gain on investments in securities Net change in unrealized appreciation on investments in securities Net increase in net assets resulting from operations Class A Distribution to Shareholders Net investment income ) ) — — Net realized gain — — ) ) Total distributions to shareholders ) Class C Distribution to Shareholders Net investment income ) ) — — Net realized gain — — ) ) Total distributions to shareholders ) Class I Distribution to Shareholders Net investment income ) ) — — Net realized gain — — ) ) Total distributions to shareholders ) Class A Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Net increase (decrease) from capital share transactions ) ) ) Class C Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Net increase from capital share transactions Class I Capital Share Transactions Proceeds from shares sold Reinvestment of distribution Cost of shares redeemed ) Redemption fees — — Net increase from capital share transactions Total increase (decrease) in net assets ) Net Assets Beginning of period End of period $ Undistributed net investment income (loss) at end of period $ $ $ ) $ — The accompanying notes are an integral part of these financial statements. 24 STATEMENTS OF CHANGES IN NET ASSETS, CONTINUED Destra Preferred and Destra Focused Income Securities Fund Equity Fund For the For the Six Months For the Six Months For the Ended year Ended year March 31, ended March 31, ended 2015 September 30, September 30, (Unaudited) 2014 (Unaudited) 2014 Class A Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested 83 Shares redeemed ) Shares outstanding, end of period Class C Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested 11 Shares redeemed ) Shares outstanding, end of period Class I Change in Shares Outstanding Shares outstanding, beginning of period Shares sold Shares reinvested 15 Shares redeemed ) Shares outstanding, end of period The accompanying notes are an integral part of these financial statements. 25 FINANCIAL HIGHLIGHTS FOR A SHARE OF COMMON STOCK OUTSTANDING THROUGHOUT THE PERIODS INDICATED. Destra Preferred and Income Securities Fund For the For the Six Months For the For the For the period Ended year year year April 12, March 31, ended ended ended 2011* to September 30, September 30, September 30, September 30, (Unaudited) Class A Net asset value, beginning of period $ Investment operations: Net investment income1 Net realized and unrealized gain (loss) ) ) Net Increase in Net Asset Value from Operations Distributions paid to shareholders from: Net investment income ) Net realized gain — — —
